

116 S4419 IS: Veterans Burial Benefit Correction Act of 2020
U.S. Senate
2020-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4419IN THE SENATE OF THE UNITED STATESAugust 4, 2020Mr. Rounds (for himself, Mr. Cassidy, and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to provide outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Veterans Burial Benefit Correction Act of 2020.2.Outer burial receptacles for each new grave in cemeteries that are the subjects of certain grants made by the Secretary of Veterans AffairsSection 2306(e) of title 38, United States Code, is amended—(1)in paragraph (1)(A), by inserting , or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title, after National Cemetery Administration; and(2)by striking paragraph (2) and inserting the following new paragraph (2):(2)(A)The use of outer burial receptacles in a cemetery under the control of the National Cemetery Administration or in a cemetery that is the subject of a grant to a State or a tribal organization under section 2408 of this title shall be in accordance with regulations or procedures approved by the Secretary of Veterans Affairs.(B)The use of outer burial receptacles in Arlington National Cemetery shall be in accordance with regulations or procedures approved by the Secretary of the Army.(C)The use of outer burial receptacles in a national cemetery administered by the National Park Service shall be in accordance with regulations or procedures approved by the Secretary of the Interior..